United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-60568
                        Conference Calendar


PERCY BOULDIN, JR.,

                                     Plaintiff-Appellant,

versus

CONSTAR PLASTIC, INC., also known as Constar Plastic, Inc.,

                                     Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:04-CV-305
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Percy Bouldin, Jr., moves this court for leave to proceed in

forma pauperis (IFP) on appeal following the grant of summary

judgment in favor of Constar Plastic, Inc. (Constar).       We

construe Bouldin’s motion as a challenge to the determination

that the appeal is not taken in good faith.    See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).

     Bouldin’s motion addresses only his asserted indigent status

and does not challenge the dismissal of his complaint as barred

by the statute of limitations.   Failure to identify an error in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60568
                                  -2-

the district court’s analysis is the same as if the appellant had

not appealed the judgment.    Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Although pro

se briefs are liberally construed, even pro se litigants must

brief arguments in order to preserve them.    Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     Bouldin has not shown that the determination that his appeal

would not be taken in good faith was incorrect.    Bouldin’s appeal

is without arguable merit and is frivolous.    See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    Accordingly, Bouldin’s

request for IFP status is denied, and his appeal is dismissed.

See id.; 5TH CIR. R. 42.2.   Constar’s motion to dismiss the appeal

is denied.

     MOTIONS DENIED; APPEAL DISMISSED.